            Case 1:21-cv-04840-ER Document 30 Filed 08/23/21 Page 1 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 In Re: ARAMID ENTERTAINMENT FUND LIMITED

                                                                Case No. 21-cv-4840-ER
 DAVID MOLNER,
                                    Appellant,
                                                                NOTICE AND [PROPOSED]
                    -against-                                   ORDER FOR
                                                                WITHDRAWAL OF
                                                                COUNSEL
 REED SMITH LLP, et al.,


                                    Appellees.

        Pursuant to Local Civil Rule 1.4, upon the annexed declaration, and subject to the

approval of the Court, Julie C. Amadeo hereby withdraws as counsel for Defendants/Appellees

Kroll, LLC (sued as Duff & Phelps, LLC), Duff & Phelps (Cayman) Limited (sued as Kinetic

Partners), Geoffrey Varga, and Jess Shakespeare and shall be removed from the Case

Management/Electronic Case Files (CM/ECF) notification list in the above-captioned matter.


Dated: August 20, 2021                                    STEPTOE & JOHNSON LLP
       New York, New York
                                                          By: __/s/ Chris Paparella_______
                                                          Chris Paparella
                                                          cpaparella@steptoe.com
                                                          Jeffrey Reisner
SO ORDERED:                                               jreisner@steptoe.com
                                                          1114 Avenue of the Americas,
                                                          35th Floor
__________________________                                New York, New York 10036
EDGARDO RAMOS                                             Telephone: (212) 506-3910
United States District Judge                              Fax: (212) 506-3910
  New York, NY
 August 23, 2021                                        Attorneys for Defendants Duff &
                                                          Phelps LLC, Duff & Phelps
                                                          (Cayman) Limited, Geoffrey
                                                          Varga, and Jess Shakespeare
              Case 1:21-cv-04840-ER Document 30 Filed 08/23/21 Page 2 of 4




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    In Re: ARAMID ENTERTAINMENT FUND LIMITED


    DAVID MOLNER,                                                  Case No. 21-cv-4840-ER
                                 Appellant,
                  -against-                                        DECLARATION OF CHRIS
                                                                   PAPARELLA
    REED SMITH LLP, et al.,


                                 Appellees.


         Pursuant to 28 U.S.C. § 1746, I declare, under penalty of perjury, the following:

         1.      I am a partner at the law firm of Steptoe & Johnson LLP and am counsel for

Defendants/Appellees Kroll, LLC (sued as Duff & Phelps, LLC), Duff & Phelps (Cayman)

Limited (sued as Kinetic Partners), Geoffrey Varga, and Jess Shakespeare.

         2.      I submit this declaration in compliance with Local Civil Rule 1.4 to notify the

Court that Julie C. Amadeo is withdrawing as counsel for Defendants/Appellees because she left

the law firm of Steptoe & Johnson LLP.

         3.      I will continue to represent the above-listed Defendants/Appellees in this

proceeding.

         4.      Ms. Amadeo’s withdrawal will not delay the matter or prejudice any party.

         5.      Ms. Amadeo is not retaining a charging lien.


Dated: August 20, 2021                                          STEPTOE & JOHNSON LLP
       New York, New York
                                                                By: __/s/ Chris Paparella_________
                                                                    Chris Paparella




                                                  2

          Case 1:21-cv-04840-ER Document 30 Filed 08/23/21 Page 3 of 4




                                CERTIFICATE OF SERVICE

       I, Chris Paparella, herby affirm, under penalty of perjury, that copies of the foregoing

Notice and Proposed Order of Withdrawal of Counsel, and the accompanying Declaration, have

been duly served as of August 20, 2021 and were transmitted via the Court’s CM-ECF system

upon the following:


Kevin S. Rosen
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, CA 90071-3197
krosen@gibsondunn.com

Nancy Elizabeth Hart
Gibson, Dunn & Crutcher LLP
144 W. Houston Street, Apt. 3
New York, NY 10012
nhart@gibsondunn.com

David Michael Feldman
Gibson, Dunn & Crutcher, LLP
200 Park Avenue
New York, NY 10166
dfeldman@gibsondunn.com

William John Mocica
Gibson, Dunn & Crutcher, LLP
200 Park Avenue
New York, NY 10166
wmoccia@gibsondunn.com

Counsel for Defendants Reed Smith LLP, James
C. McCarroll, Francisca Mok, James L. Sanders,
Kurt Gwynne, and Jordan W. Siev




                                                3

          Case 1:21-cv-04840-ER Document 30 Filed 08/23/21 Page 4 of 4




Douglas R. Hirsch
Jennifer A. Rossan
Sadis & Goldberg LLP
551 Fifth Avenue
New York, NY 10176
dhirsch@sglawyers.com
jrossan@sglawyers.com

Counsel for Defendant David Bree

Katherine R. Catanese
Foley & Lardner LLP
90 Park Ave, 29th Floor
New York, NY 10016
kcatanese@foley.com

Counsel for Defendants Roger Hanson, Donald
M. Seymour, and DMS Governance LTD

David I. Bosko
Bosko, P.C.
10800 Wilshire Blvd. #1101
Los Angeles, CA 90024
davidbosko@boskopc.com

Counsel for Plaintiff David Molner


Dated: August 20, 2021                               STEPTOE & JOHNSON LLP
       New York, New York
                                                     By: __/s/ Chris Paparella__
                                                     Chris Paparella
                                                     cpaparella@steptoe.com
                                                     Jeffrey Reisner
                                                     jreisner@steptoe.com
                                                     1114 Avenue of the Americas,
                                                     35th Floor
                                                     New York, New York 10036
                                                     Telephone: (212) 506-3910
                                                     Fax: (212) 506-3950

                                                     Attorneys for Defendants Duff
                                                     & Phelps LLC, Duff & Phelps
                                                     (Cayman) Limited, Geoffrey
                                                     Varga, and Jess Shakespeare



                                              4

